Title: From George Washington to Lewis Nicola, 10 August 1781
From: Washington, George
To: Nicola, Lewis


                        
                            sir
                            Head Quarters Dobb’s Ferry 10th Augst 1781.
                        
                        I have received yours of the 4th inst. informg your Arrival with the Corps of Invalids at West Point,
                            & inclosing a Return of their Numbers. the Difficulties which you apprehend in their Duty & Subsistance at
                            their present Station, I fancy will mostly vanish On Experience.
                        Copy of The Charges exhibited against you by Capt. Woelpper, I have transmitted to Genl McDougall—&
                            desired him to institute a Court Martial theron, as soon as the Accuseant arrives at the Point.
                        If the proper Charge against Sergt Carleton for his Desertion, is exhibited—& the Evidences to
                            support it are produced—he may be bro’t to Trial imediately at the Point. I am sir Yours &ca
                        
                            G.W.
                        
                    